C. D. San
*967Febrero 23, 1927.
Juan. Desahucio.
Desestimado el re-curso a instancia del apelado porque en este caso la senten-cia apelada se dictó el 15 de noviembre de 1926, y la apela-ción se interpuso el 22 de noviembre sin que se acompañara fianza, tratándose de un caso de desahucio en precario, vista la sección 11 de la Ley de Desahucio de 1905 y la jurispru-dencia establecida en los casos de Valladares v. Sepúlveda, 16 D.P.R. 148, Figueroa et al. v. Sepúlveda, 24 D.P.R. 690, 693, y Ramírez v. Pérez, 25 D.P.R. 231, 235.